Citation Nr: 0013922	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  96-50 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability claimed to be 
the result of Department of Veterans Affairs (VA) 
hospitalization from June to September 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to 
September 1970.

The instant appeal arose from a November 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which denied a claim for 
entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for paralysis of the lower extremities, 
lower back, loss of bowel and bladder control, cervical disc 
involvement, impotence, right hip pain and osteomyelitis 
secondary to cervical disc surgery performed on July 29, 
1994.  This case was remanded by the Board of Veterans' 
Appeals (Board) in September 1998 for further development.


FINDINGS OF FACT

1.  The veteran was hospitalized in a VA medical facility 
from June 13, 1994, to September 30, 1994.  

2.  During his hospitalization, the veteran was treated for 
S. pneumoniae sepsis complicated with meningitis and epidural 
abscess formation, which included surgical cervical cord 
decompression.

3.  Current residuals of the infectious process include 
residual neurological deficits, namely quadriparesis with 
impairment of bowel and bladder functions.

4.  The development of S. pneumoniae sepsis complicated with 
meningitis and epidural abscess formation causing 
neurological deficits was not a result of the 1994 VA 
hospitalization; the cause of that disorder is not 
attributable to the circumstances or conditions of that 
hospitalization.


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability suffered due to the 1994 VA 
hospitalization have not been met.  38 U.S.C.A. §§ 1151, 
5107(a) (West 1991); 38 C.F.R. § 3.358 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to 38 U.S.C.A. § 1151, the Board notes that that 
provision has been amended since 1994, when the veteran filed 
his claim for benefits.  However, the amendments were made 
applicable only to claims filed on or after October 1, 1997. 
See, e.g., Jones v. West, 12 Vet. App. 460, 463 (1999).  
Claims filed prior to October 1, 1997, are to be adjudicated 
under the law as it existed previously.  See VAOPGCPREC 40-97 
(Dec. 31, 1997).  The version of § 1151 in effect when the 
appellant filed his claim provided, in pertinent part:

Where any veteran shall have suffered an 
injury . . . as the result of 
hospitalization, medical or surgical 
treatment . . . and such injury . . . 
results in additional disability to . . . 
such veteran, disability . . . 
compensation . . . shall be awarded in 
the same manner as if such disability . . 
. were service-connected.

38 U.S.C.A. § 1151 (West 1991).  See also 38 CFR 3.800(a) 
(1994) ("Where disease . . . occurs as a result of having 
submitted to . . . hospitalization . . . and not the result 
of [the veteran's] own willful misconduct, disability . . . 
compensation . . . will be awarded for such disease . . . as 
if such condition were service connected."); see also 
38 C.F.R. § 3.358 (1994).  "[S]ection 1151 may be construed 
to encompass disability due to disease as well as disability 
due to injury."  VAOPGCPREC 1-99.

The appellant seeks disability compensation for additional 
disability, including quadriparesis with impairment of bowel 
and bladder functions, which he contends was a result of VA 
hospitalization in 1994. 

A review of the evidence of record reveals that the veteran 
was hospitalized at the New Orleans VA Medical Center (MC) 
from June 13, 1994, to September 30, 1994. He was initially 
admitted for psychiatric treatment, but upon development of 
abdominal pain he was transferred to the Medicine Service 
where blood cultures yielded positive for pneumonia.  
Thereafter, he developed lower extremity weakness, and on 
July 29, 1994, he underwent a decompressive cervical 
laminectomy as treatment for a spinal epidural abscess.

VA treatment records subsequent to the 1994 hospitalization, 
including a June 1995 VA examination, reveal that the veteran 
has functional impairment as a result of his cervical spine 
involvement.  The residuals include spastic paraparesis, 
noted in other records as quadriparesis, and impairment of 
bowel and bladder functions.

In view of the complexity of the medical question presented, 
the Board referred the veteran's claims file to the Veterans 
Health Administration (VHA), pursuant to 38 U.S.C.A. § 7109 
(West 1991) and 38 C.F.R. § 20.901 (1999).  The matter was 
referred to M. I. McCormick, M.D., Chief of the Infectious 
Disease Section of the Lexington, Kentucky, VAMC, for review 
of the veteran's medical records and for the preparation of a 
medical opinion. 

In March 2000 Dr. McCormick prepared his opinion.  He 
reported that he had reviewed the available medical records.  
He stated that the veteran's "developed S. pneumoniae sepsis 
complicated with meningitis and epidural abscess formation" 
and that "the patient's clinical illness occurred while he 
was hospitalized for his psychiatric illness . . . ."  He 
reported that the veteran underwent cervical cord 
decompression and was treated with "prolonged antibiotic 
therapy and gradually recovered although he his left with 
some neurological deficits."

Dr. McCormick stated that "S. pneumoniae is found as normal 
flora of the oropharyngeal flora and is a well-established 
cause of sinusitis, otitis media, community acquired 
pneumonia and bacterial meningitis."  He concluded, "[e]ven 
though the [veteran's] clinical illness occurred while he was 
hospitalized for his psychiatric illness, it is my opinion 
that the events were independent of each other."

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented a well-grounded claim, 
that is, one which is plausible or capable of substantiation.  
A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

For a § 1151 claim filed prior to October 1, 1997, to be 
well-grounded, the veteran must show:

(1) Medical evidence of a current 
disability; (2) medical evidence, or in 
certain circumstances lay evidence, of 
incurrence or aggravation of an injury as 
the result of hospitalization, medical or 
surgical treatment, or the pursuit of a 
course of vocational rehabilitation under 
chapter 31 of title 38, United States 
Code; and (3) medical evidence of a nexus 
between that asserted injury or disease 
and the current disability.

Jones, 12 Vet. App. at 464; Jimison v. West, 13 Vet. App. 75, 
78 (1999).  Because Dr. McCormick's report stated that the 
appellant currently has residual neurologic deficits 
secondary to the S. pneumoniae sepsis with complications 
which was incurred during the 1994 VA hospitalization, the 
Board has found the § 1151 claim to be well grounded. 

However, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  This is so because 
the medical evidence does not show that the S. pneumoniae 
sepsis complicated with meningitis and epidural abscess 
formation was "the result of" the VA hospitalization.  The 
only medical evidence which addresses whether the sepsis and 
subsequent complications was the result of the VA 
hospitalization is Dr. McCormick's opinion.  In this regard, 
Dr. McCormick's opinion clearly indicated that the 
development of S. pneumoniae sepsis was independent of the 
hospitalization for the psychiatric illness.

The Board notes that the medical evidence suggests that the 
S. pneumoniae sepsis occurred while the veteran was 
hospitalized; however, the fact that the sepsis developed 
while the veteran was in the hospital is not enough to 
satisfy the requirement that the injury was "a result of 
hospitalization."  VAOPGCPREC 7-97 stated:

"In Brown v. Gardner, 115 S. Ct. 552, 
555-56 (1994), the Supreme Court stated 
that the phrase "as the result of" in 
section 1151 "is naturally read simply 
to impose the requirement of a causal 
connection between the 'injury' or 
'aggravation of an injury' and 
'hospitalization, medical or surgical 
treatment, or the pursuit of a course of 
vocational rehabilitation.'"  The 
requirement that injury occur "as the 
result of" hospitalization thus imposes, 
at a minimum, a requirement of a causal 
connection between hospitalization and 
the injury.  Accordingly, 38 U.S.C. 
§ 1151 does not cover injuries which were 
merely incurred during or coincident with 
hospitalization but not as a result of 
hospitalization."

In this case, there is no evidence that the disease in 
question, the development of S. pneumoniae sepsis, was caused 
by a condition or circumstance of hospitalization.  Instead, 
the evidence shows that it merely incurred coincident with 
hospitalization.

VAOPGCPREC 7-97 held that "[c]ompensation under 38 U.S.C. 
§ 1151 for injuries suffered "as the result of . . . 
hospitalization" is not limited to injuries resulting from 
the provision of hospital care and treatment, but may 
encompass injuries resulting from risks created by any 
circumstances or incidents of hospitalization."  The 
analysis requires that one "identify, to the extent 
possible, the specific cause of the incident causing the 
injury, and . . . determine whether that cause is 
attributable to the circumstances or conditions of the 
hospitalization."  Id.  "[T]he question whether an injury 
resulted from hospitalization is essentially an issue of fact 
to be determined by the factfinder upon consideration of all 
pertinent circumstances."  Id.

In this case, the medical evidence does not show that the 
circumstances or conditions of hospitalization gave rise to 
the risks out of which S. pneumoniae sepsis arose.  On the 
contrary, Dr. McCormick's opinion indicated that the risks 
out of which S. pneumoniae sepsis arose were unrelated to the 
circumstances or conditions of hospitalization.  Dr. 
McCormick identified that the S. pneumoniae is found as 
normal flora in an area of the pharynx which often caused 
sinusitis, otitis media, community acquired pneumonia and 
bacterial meningitis.  Thus, S. pneumoniae appears to be a 
common feature of everyday life which is not unique to the 
hospital premises.  Id.  There is no competent evidence which 
attributes S. pneumoniae to the circumstances or conditions 
of hospitalization.  There is no evidence that the 
hospitalization contributed to an otherwise idiopathic 
disorder.  Id.

Accordingly, the claim is denied.


ORDER

The claim for entitlement to disability benefits under the 
provisions of 38 U.S.C.A. § 1151 for additional disability 
claimed to be the result of VA hospitalization from June to 
September 1994 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

